HOOK, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
There was no fraud in the sale of the railroad under the first mortgage. There was no concealment-of what was done. All of the acts of the parties were characterized by that measure of openness and publicity which customarily marks the conduct of such affairs. Every one interested in or affected by the sale remained acquiescent for 18 years. In the meantime the rights of other parties attached, and extensive improvements were made on the property. Then came the complainant as a speculator in discarded opportunities for litigation. He purchased more than $1,000,000 of defaulted second mortgage securities for less than $1,000, and while doing so he turned his back to sources of information which thrust themselves upon his notice. His purchases made, he then investigated for fraud and technical defects in the proceedings resulting in the foreclosure of the first mortgage. Having failed' to induce the present owner of the railroad, which rebuilt and improved it and made it valuable, to purchase peace and immunity from litigation, he sought, as an innocent purchaser, the aid of a court of chancery nearly 20 years after the making of the sale which he attacked. Even were the proceedings technically defective — a question which we do not find it necessary to consider — the right to challenge them was long since barred by the Utah statute of limitations. But, aside from the statute, the case of complainant is wholly devoid of equity. Those requirements of Lord Camden which have been so often approved and applied — conscience, good faith, and reasonable diligence —are wholly absent. The stability of property rights and the peace and repose of society are conserved by the prompt assertion of grievances. Delay for many years beyond the statutory period of limitation, *16changes in value and condition, and the intervention of the rights of innocent third parties forbid their disturbance. It is obvious that the proper disposition of this appeal needs only the application of those principles of justice and equity to which all will assent without the citation of precedent or authority.
The decree of the Circuit Court will be affirmed.